Citation Nr: 1221667	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for Morton's neuroma of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's Morton's neuroma of the left foot is manifested by intermittent pain that is exacerbated by extended standing or walking and walking on hard surfaces; moreover, the associated scar is 1.5 inches long and 0.125 inches wide; on examination it is stable and superficial and is mildly tender, but not adherent, deep, painful, or result in limitation of motion.  

2.  The Veteran's service-connected Morton's neuroma of the left foot does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the Veteran's service-connected Morton's neuroma of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8525 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in March 2009 and August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim, including testifying before the undersigned at the December 2011 hearing.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific diagnostic criteria and disability rating percentages the Veteran feels are applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in April 2009 and May 2009.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased (Compensable) Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran has been assigned a noncompensable rating under DCs 7819-7802 for benign skin neoplasms (DC 7819) and superficial and nonlinear scars not of the head, face, or neck (DC 7802).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran claims the rating does not accurately depict the severity of his current condition.  

As will be discussed in greater detail below, review of the pertinent medical evidence indicates that disability associated with the Veteran's Morton's neuroma of the left foot primarily is due to incomplete paralysis of the posterior tibial nerve, rather than the associated scar.  Based on recent examinations and diagnostic testing, the Board finds that his service-connected Morton's neuroma of the left foot is more appropriately evaluated based on incomplete paralysis of the posterior tibial nerve, pursuant to DC 8525.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

DC 8525 provides ratings for paralysis of the posterior tibial nerve.  DC 8525 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the posterior tibial nerve, paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated 30 percent disabling.  

DC 8625 provides a rating for neuritis of the posterior tibial nerve.  DC 8725 provides a rating for neuralgia of the posterior tibial nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referenced above will be moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. §§ 4.123 (2011).

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In the year prior to the Veteran filing his claim for increased rating, the Veteran sought treatment with VA in March 2008 for multiple unrelated medical problems.  On physical examination, the Veteran's gait was coordinated and smooth.  He had full range of motion of the joints without pain and there was no muscle atrophy or weakness.  

After filing his claim, the Veteran was afforded a VA examination in April 2009.  The examiner noted review of the Veteran's medical records.  At that time, the Veteran reported pain on the bottom of the feet near the third and fourth toes when standing or walking.  The Veteran did not report swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  The Veteran denied flare-ups of pain, but noted limitation on standing to 15 to 30 minutes and on walking to 1 to 3 miles.  On examination, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  That said, the Veteran was noted to have an antalgic gait.  The diagnosis was residuals left foot status post removal of Morton's neuroma.  The disability had no effects on occupation, but had moderate effects on recreation; mild effects on shopping, exercise, driving, and sports; and no effects on chores, feeding, bathing, dressing, grooming, or toileting.  

In support of his claim, the Veteran submitted an April 2009 letter from his private physician that noted treatment from 1999 and documented chronic pain and discomfort in the left foot due to Morton's neuroma.  The Veteran also submitted a letter from a friend who noted difficulty standing for extended periods or walking extended distances.  At times, the Veteran walked with a limp and favored the right foot.

The Veteran was afforded another VA examination in May 2009.  The examiner noted review of the Veteran's medical records.  This examination specifically was for the Veteran's scar associated with the Morton's neuroma of the left foot.  The Veteran denied any current complaints or symptoms.  He denied pain or skin breakdown.  On examination, the scar was 1.5 inches long and as wide as 0.125 inches.  There was no pain on palpation.  The scar was not adherent or unstable.  The scar did not result in limitation of motion.  There was no underlying soft tissue damage or loss.  The scar was not elevated or depressed and was the same color and texture as the surrounding skin.  The diagnosis was scar left foot status post excision of Morton's neuroma.

During the Veteran's December 2011 Board hearing he reported that his scar had always been somewhat tender, which he described as, "Like if I'm taking a shower and washing my feet when I go over that area I know it's there."  In addition he noted, "Yeah, it's not an acute pain but it's there and it's maybe something that shouldn't be there.  But it's annoying."  As to the other residuals of the excised Morton's neuroma, the Veteran experienced pain on extended standing or walking or when stepping quickly with his left foot after rising from a seated position.  The pain was more noticeable in warm weather and at nighttime.  In addition, there was loss of sensation in the third and fourth toes and pad of the foot.  The Veteran was not on any pain medication for the problems at his own request.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology shows disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating under DC 8525.  See 38 C.F.R. § 4.7 (2011).  The Veteran experiences ongoing pain and loss of sensation in the third and fourth toes and pad of the left foot due to the surgeries to remove the Morton's neuroma.  As explained in more detail above, the symptoms throughout the Veteran's treatment are consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

A rating greater than 10 percent under DC 8525 is not warranted as the evidence does not indicate disability that more closely approximates severe incomplete paralysis.  The Veteran is able to stand for 15 to 30 minutes and walk from 1 to 3 miles.  Although the Veteran does report intermittent pain with extended standing or walking or other aggravating activities and the loss of sensation due to severing the nerve innervating the third and fourth toe and the pad of the foot, examination showed no evidence of muscle atrophy or loss of reflexes.  Indeed, the Veteran's overarching complaint regarding his residuals of Morton's neuroma is intermittent pain.  As such, the Board concludes that a rating greater than 10 percent under DC 8525 is not warranted.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this case, the Veteran contends that his scar associated with the excision of the Morton's neuroma warrants a compensable rating.  There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  38 C.F.R. § 4.118, DCs 7800-7805 (2011).  DC 7800 involves scars of the head, face, or neck and, therefore, is not applicable.  DC 7801 involves scars not to the head, face, or neck that are deep and nonlinear.  As the Veteran's scar is superficial (as it does not involve underlying soft tissue damage) and nonlinear, DC 7801 is not applicable.  

DC 7802 involves scars not to the head, face, or neck that are superficial and nonlinear.  A 10 percent rating under DC 7802 requires a scar 144 square inches or greater.  As the Veteran's scar is less than 1 square inch, a separate rating under DC 7802 is not warranted.  

DC 7804 provides for a 10 percent rating for scars that are unstable or painful.  In this case, the Veteran has described his scar as "tender," which raises the possibility of assigning a separate 10 percent rating under DC 7804.  However, consideration of what the Veteran means by "tender" clearly does not indicate a painful scar.  During both his May 2009 VA examination and December 2011 Board hearing the Veteran explicitly denied that his scar was painful.  Instead, he indicated that it exhibited a different sensation than the surrounding skin that the Veteran described as annoying, but not painful.  As such, the Board concludes that a separate rating under DC 7804 for the Veteran's scar associated with the excision of Morton's neuroma of the left foot is not warranted.

DC 7805 provides that scars and other effects of scars not considered in a rating provided under DCs 7800-7804 should be evaluated under the appropriate DC.  As the Veteran's primary complaint is that his scar exhibits a different sensation than the surrounding skin that the Veteran describes as annoying does not warrant a separate rating under any other DC.

The Veteran denies that the disability on appeal affects range of motion of the foot or toes or that he experiences muscle atrophy, disturbed circulation, hammer toes, or other symptomatology that would warrant a separate or higher rating under the applicable musculoskeletal DCs for the foot.  See 38 C.F.R. § 4.71a, DCs 5276-5284 (2011).

The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

In summary, for the reasons and bases set forth above, the Board concludes that a 10 percent rating, but no more, is warranted for the Veteran's Morton's neuroma of the left foot for the entire period of this appeal.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected Morton's neuroma of the left foot are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Morton's neuroma of the left foot with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports intermittent pain with extended standing and walking, as well as pain with other aggravating activities and loss of sensation.  The assigned 10 percent rating under DC 8525 fully contemplates these symptoms.  Thus, the Veteran's current schedular rating under DC 8525 is adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 10 percent rating for Morton's neuroma of the left foot is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


